STADION INVESTMENT TRUST FILED VIA EDGAR January 17, 2012 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Stadion Investment Trust File Nos. 333-103714; 811-21317 Ladies and Gentlemen: On behalf of the Stadion Investment Trust (the “Registrant”), attached for filing under the Securities Act of 1933 and the Investment Company Act of 1940 is Post-Effective Amendment No.26 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The Amendment, which is being filed pursuant to Rule 485(a) under the Securities Act of 1933, is for the purpose of establishinga new series of shares of theRegistrant, the StadionTrilogy Fund. Please direct any comments or questions to the undersigned at 513/587-3418. Very truly yours, /s/ Tina H. Bloom Tina H. Bloom Secretary
